

117 SRES 16 ATS: To provide for related procedures concerning the article of impeachment against Donald John Trump, President of the United States. 
U.S. Senate
2021-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 16IN THE SENATE OF THE UNITED STATESJanuary 26, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONTo provide for related procedures concerning the article of impeachment against Donald John Trump, President of the United States. That— (1)pursuant to rules III and IV of the Rules and Procedures and Practice When sitting on Impeachment Trials, on Tuesday, February 9, 2021, the Senate shall proceed to the consideration of the article of impeachment and that the Secretary of the Senate shall notify the House of Representatives of the time and place fixed for the Senate to proceed upon the impeachment of Donald John Trump in the Senate Chamber; (2)under rule VIII of the Procedure and Guidelines for Impeachment Trials in the United States Senate—(A)the summons shall be issued in the usual form to Donald John Trump, provided that he may have until 12:00 pm on Tuesday, February 2, 2021, to file his answer with the Secretary of the Senate; (B)the House of Representatives may have until 12:00 pm on Monday, February 8, 2021, to file its replication with the Secretary of the Senate;(C)if the House of Representatives wishes to file a trial brief, it shall be filed by 10:00 am on Tuesday, February 2, 2021;(D)if Donald John Trump wishes to file a trial brief, it shall be filed by 10:00 am on Monday, February 8, 2021; and(E)the House of Representatives may file a rebuttal brief no later than 10:00 am on Tuesday, February 9, 2021; (3)the Senate directs the parties, in addition to addressing the charge of incitement of insurrection in the Article of Impeachment approved by the House on January 13, 2021, to address in their trial briefs whether Donald John Trump is subject to the jurisdiction of a court of impeachment for acts committed as President of the United States, notwithstanding the expiration of his term in said office; and(4)the Senate directs the parties to be prepared to address at the commencement of the trial on February 9, 2021, whether Donald John Trump is subject to the jurisdiction of a court of impeachment for acts committed as President of the United States, notwithstanding the expiration of his term in said office. 